UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
CURTIS WINSTON, individually and on behalf of :
all others similarly situated,                                 :
                                                               :
                                             Plaintiffs,       :   MEMORANDUM & ORDER
                                                               :
                           -against-                           :   19-CV-3735 (ENV) (JO)
                                                               :
THE HERSHEY COMPANY,                                           :
                                                               :
                                             Defendants. :
-------------------------------------------------------------- x

VITALIANO, D.J.

        Plaintiff Curtis Winston, individually and on behalf of all others similarly situated, brings

this action against the Hershey Company (“Hershey”), alleging deceptive business acts and

practices in violation of New York General Business Law (“GBL”) §§ 349 and 350, fraud,

breach of express warranty, violation of the Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301

et seq. (“MMWA”), and unjust enrichment. See Compl., Dkt. 1.1 Defendant now moves to

dismiss the complaint in its entirety, pursuant to Federal Rule of Civil Procedure 12(b)(6), for

failure to state a claim upon which relief can be granted. See Def.’s Mot. to Dismiss, Dkt. 14.

For the reasons that follow, the motion is granted.

                                                  Background2

        Hershey manufactures, distributes, markets, labels and sells Reese’s peanut butter cups, a


1
 The complaint also purports to bring claims for negligent misrepresentation and breach of
implied warranty of merchantability, Compl. ¶¶ 78–94, but plaintiff withdraws those claims in
his memorandum of law. Pl.’s Opp’n Mem., Dkt. 16, at 5 n.1. Those claims are, accordingly,
dismissed.
2
 The background facts are drawn from the complaint and are deemed true for purposes of this
motion, and all reasonable inferences are drawn in favor of plaintiff. Vietnam Ass’n for Victims
of Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir. 2008). Also considered on the



                                                         1
candy product consisting of a peanut butter filling enrobed in one of a several coatings, including

milk chocolate and dark chocolate. Compl. ¶¶ 1, 3. The product at issue in this litigation is

Reese’s “White” (the “product”), a variant of Reese’s peanut butter cups made using a “white

confection coating.” Id. ¶ 1. Reese’s White contains no white chocolate. Indeed, the ingredient

list on the back of the packaging reveals that the product is made with palm oil, shea oil,

sunflower oil and other vegetable oils.3 Id. ¶¶ 6, 8. A simple reading of the ingredient list makes

plain that white chocolate is not among them. Plaintiff claims, however, that defendant, through

both the design of Reese’s White’s packaging and a broader set of deceptive marketing tactics,

misleads consumers into believing that the product does in fact contain white chocolate.

       Reese’s White’s packaging features the standard Reese’s brand logo, but most of the

packaging is ivory white rather than the typical orange, and the word “white” appears above the

Reese’s brand name. Id. ¶¶ 8–10. A depiction of the front of the packaging is shown below:




motion are any documents attached to or referenced in the complaint. See Chambers v. Time
Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).
3
 The Food and Drug Administration’s (“FDA”) regulations require products to contain a
minimum of 20 percent by weight of cacao fat in order to qualify as white chocolate. 21 C.F.R.
§ 163.124(a)(2).


                                                 2
Id. ¶ 8.

           Plaintiff admits in his papers that the packaging does not explicitly state the product is

white chocolate. Id. ¶ 98. Rather, plaintiff alleges that Reese’s peanut butter cups are known for

their milk chocolate and dark chocolate varieties, so consumers assume that a variant identified

as only as “white” is in fact white chocolate. Id. ¶¶ 5–6. Likewise, plaintiff claims that the

absence of any modifying term before or after “white,” such as “crème” or “coating,” renders the

packaging misleading because consumers are unable to differentiate between white chocolate

products and cheaper substitutes. Id. ¶¶ 8–9. As one example of this confusion, plaintiff

highlights a news story from 2018 featuring Reese’s peanut butter cups in which the author

refers to Reese’s White as “white chocolate cups.” Id. ¶¶ 17–22.

           In addition to his allegations relating to the packaging itself, plaintiff also alleges that

defendant promotes Reese’s White as white chocolate through a grab bag of deceptive marketing

tactics. For instance, plaintiff alleges that defendant places Reese’s White in marketing

campaigns alongside its milk and dark chocolate counterparts. Id. ¶¶ 4, 12. Further, plaintiff

claims that defendant instructs third-party vendors to group Reese’s White together with its milk

and dark chocolate counterparts in stores, and alongside other chocolate products in general. Id.

¶¶ 11, 16. Finally, plaintiff suggests that defendant provides descriptions of the product to third-

party vendors that cause them to designate the product as “white chocolate.” Id. ¶¶ 13, 16. As

examples of this mislabeling, plaintiff provides three screenshots of third-party websites and one

picture of a stock keeping unit label from a third-party store identifying the product as “white

chocolate.” Id. Plaintiff contends that defendant could issue “takedown requests,” but chooses

not to. Id. ¶¶ 14, 16.

           Plaintiff does not allege from where or when he purchased the product, but only that he




                                                      3
“purchased the Products based upon the representations on the packaging.” Id. ¶ 59. Plaintiff

claims that he was injured because he purchased the product under the false impression that it

contained white chocolate, and if he had known that it did not, he would not have purchased it or

would have paid less for it. Id. ¶¶ 45–48. As a result of this alleged injury, plaintiff filed this

lawsuit on behalf of a putative class of similarly-situated individuals seeking preliminary and

permanent injunctive relief, monetary damages, including treble and punitive damages, and costs

and attorney’s fees. Id. at 16, ¶¶ 2–5.

                                           Legal Standard

        To withstand a motion to dismiss under Rule 12(b)(6), a complaint must set forth

sufficient factual allegations that, when accepted as true, “state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868

(2009) (citation and internal quotation marks omitted). In deciding such a motion, as previewed

above, the district court must “accept[] all factual allegations in the complaint as true, and draw[]

all reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282 F.3d 147,

152 (2d Cir. 2002). However, the court need not credit any “legal conclusions” or “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements.” Iqbal,

556 U.S. at 678.

        “Determining whether a complaint states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id. at 679. In making its determination, the Court is confined to “the allegations

contained within the four corners of [the] complaint.” Pani v. Empire Blue Cross Blue Shield,

152 F.3d 67, 71 (2d Cir. 1998). However, this has been interpreted broadly to include any

document attached to the complaint, any statements or documents incorporated in the complaint




                                                   4
by reference, any document on which the complaint heavily relies, and anything of which

judicial notice may be taken. See Chambers, 282 F.3d at 152–53; Kramer v. Time Warner Inc.,

937 F.2d 767, 773 (2d Cir. 1991).

                                            Discussion

I.     New York General Business Law §§ 349 and 350

       New York General Business Law (“GBL”) § 349 prohibits deceptive business acts or

practices as unlawful. N.Y. GEN. BUS. LAW § 349. GBL § 350 targets essentially the same

conduct, specifically in the form of advertising. Id. at § 350; see also New World Solutions, Inc.

v. NameMedia Inc., 150 F. Supp. 3d 287, 330 (S.D.N.Y. 2015) (“The standard for recovery

under General Business Law § 350, while specific to false advertising, is otherwise identical to

[§] 349.” (quoting Goshen v. Mut. Life Ins. Co. of N.Y., 98 N.Y.2d 314, 324 n.1, 746 N.Y.S.2d

858, 863 n.1, 774 N.E.2d 1190,1195 n.1 (2002))). To state a claim under either section, plaintiff

must plausibly allege that defendant has engaged in (1) consumer-oriented conduct that is (2)

materially misleading and that (3) plaintiff suffered injury as a result. Kurtz v. Kimberly-Clark

Corp., 321 F.R.D. 482, 525 (E.D.N.Y. 2017) (“The elements of the plaintiffs’ claims under

[GBL §§ 349 and 350] are the same.”).

       A.      Reese’s White’s Packaging

       The principal dispute between the parties is whether the product’s packaging is materially

misleading. To determine whether acts or practices are materially misleading under GBL §§ 349

and 350, courts apply an objective test: whether defendant’s representations (or lack thereof) are

likely to mislead “a reasonable consumer acting reasonably under the circumstances.” Oswego

Laborers’ Local 214 Pension Fund v. Marine Midland Bank, N.A., 85 N.Y.2d 20, 26, 623

N.Y.S.2d 529, 647 N.E.2d 741 (1995). Though usually a question of fact, where the totality of




                                                 5
the circumstances make it appropriate, a court may decide this question as a matter of law.

Goldemberg v. Johnson & Johnson Consumer Co., 8 F. Supp. 3d 467, 478 (S.D.N.Y. 2014).

“[I]n determining whether a reasonable consumer would have been misled by a particular

advertisement, context is crucial.” Geffner v. Coca-Cola Co., 928 F.3d 198, 200 (2d Cir. 2019)

(quoting Fink v. Time Warner Cable, 714 F.3d 739, 742 (2d Cir. 2013)).

       Interestingly, despite its seeming uniqueness, Winston’s strike against a candy maker

claiming to have been misled about a “white chocolate product” is not the first one launched.

There is at least one other, and it involves a different product manufactured by Hershey. Earlier

this year, a court in this district found it implausible that reasonable consumers would be misled

into believing that “Kit Kat White” candy bars contained chocolate due to the white color of the

packaging and the modifying adjective “white” above the brand logo. See Rivas v. Hershey Co.,

No. 19-CV-3379 (KAM) (SJB), 2020 WL 4287272, at **4–6 (E.D.N.Y. July 27, 2020). In so

holding, the Rivas court first noted that “there is no statement anywhere on Kit Kat White’s

packaging, or in any Hershey advertisement cited by Plaintiff, that describes the product as

containing white chocolate.” Id.

       Next, the Rivas court relied on the Second Circuit’s decision in Geffner. In that case, the

Second Circuit found implausible a claim that the modifying adjective “diet” on a can of soda

would mislead consumers into believing the product helps with weight loss, observing that the

dictionary defines “diet” in the soft-drink context as meaning “reduced in or free from calories”

and not as conveying “a more general weight loss promise.” Geffner, 928 F.3d at 200 (internal

citations omitted). Applying this approach to the case before it, the Rivas court noted that “the

dictionary defines ‘white’ as, inter alia, ‘of the color of new snow or milk’” and concluded that

the modifier “white” was not a false claim that Kit Kat White contained white chocolate, but




                                                 6
rather an accurate description of its color. Rivas, 2020 WL 4287272, at *5 (quoting “White,”

MERRIAM-WEBSTER, available at https://www.merriam-webster.com/dictionary/white)).4

       Two recent decisions from district courts in the Ninth Circuit, also relied on by Rivas,

reached virtually identical outcomes to that reached in Rivas.5 In Cheslow v. Ghirardelli

Chocolate Co., the court dismissed a claim that Ghirardelli’s “Classic White Chips” gave

consumers the impression that they were purchasing white chocolate, noting that the word

“chocolate” appeared nowhere on the packaging and the word “white” described not the

substance of the chips but their color. See Cheslow v. Ghirardelli Chocolate Co., No. 19-cv-

07467 (PJH), 2020 WL 1701840, at **4–5 (N.D. Cal. Apr. 8, 2020). Similarly, in Prescott v.

Nestle USA, Inc., the court adopted the Cheslow court’s reasoning and dismissed a claim alleging

that the packaging of Nestle’s “Toll House’s Premier White Morsels,” despite the absence of the

word “chocolate,” would misled consumers to believe that the product contained white

chocolate. See Prescott v. Nestle USA, Inc., No. 19-cv-07471 (BLF), 2020 WL 3035798, at **3–

4 (N.D. Cal. June 4, 2020).

       Looking to the packaging at issue here, the Court finds it implausible beyond genuine

dispute that a reasonable consumer acting reasonably under the circumstances would be misled

into believing that the product contains white chocolate. Erecting a towering obstacle to the



4
  To be fair, the Rivas court also observed that the packaging included the word “crème,” stating,
“Even if Plaintiff’s allegation may have been plausible if the packaging only included the words
‘Kit Kat White,’ the product is also clearly described as “[c]risp wafers [i]n [c]rème.” Rivas,
2020 WL 4287272, at *5 (emphasis in original). Of course, the Rivas court’s observation in no
way suggests that it would have found the complaint plausible if the packaging did not include
the word “crème.”
5
 Although the claims in these cases were brought under California law, both California and New
York apply the “reasonable consumer” test in the context of state consumer protection laws. See
Fink, 714 F.3d at 741.


                                                7
plausibility of plaintiff’s claim, the packaging includes no reference whatsoever to the word

“chocolate.” Compl. ¶ 8. To the contrary, as plaintiff admits, a glance at the ingredient list

confirms that the product does not contain chocolate. Id. ¶ 6; see also Davis v. Hain Celestial

Grp., 297 F. Supp. 3d 327, 337 (E.D.N.Y. 2018) (“The ingredient lists thus clarify—in exactly

the spot consumers are trained to look—that the premium ingredients are not the most

predominant ingredients.”).

       Faced with this steep hurdle, plaintiff nevertheless attempts a vault by arguing that the

word “white” and the white color of the packaging are likely to mislead reasonable consumers

because the “Reese’s” product line is known for its chocolate peanut butter cups. Pl.’s Opp’n

Mem. at 11, 13; see also Compl. ¶¶ 5–6. This argument is unpersuasive. That defendant sells

peanut butter cups made with chocolate does not make it reasonable to assume that a “white”

peanut butter cup sold by defendant is also chocolate, especially when the word chocolate

appears nowhere on the packaging and the ingredient list confirms its absence. Against this

backdrop, the Court is in agreement with the courts in Rivas, Cheslow and Prescott that the word

“white” and the white color of the packaging are accurate indicators of the product’s color, not

false representations that the product contains white chocolate. See, e.g., Prescott, 2020 WL

3035798, at *4 (“No reasonable consumer could believe that a package of baking chips contains

white chocolate simply because the product includes the word ‘white’ in its name or label.”).

       Plaintiff’s attempt to minimize the significance of the ingredient list is equally futile. It is

true that an accurate ingredient list or disclaimer will not defeat a deceptive business practice

claim where the packaging prominently features a misleading word or phrase. See, e.g.,

Mantikas v. Kellogg Co., 910 F.3d 633, 636–37 (2d Cir. 2018) (holding that packaging

prominently featuring the words “whole grain” or “made with whole grain” could mislead




                                                  8
consumers to believe product was composed predominantly of whole grain, despite disclaimer

indicating how much whole grain the product actually contained); Goldemberg, 8 F. Supp. 3d at

478–80 (holding that product name “Active Naturals” could mislead consumers to believe

product contained only natural ingredients, despite label listing synthetic ingredients); Ackerman

v. Coca-Cola Co., No. 09-CV-0395 (JG), 2010 WL 2925955, at *15 (E.D.N.Y. July 21, 2010)

(holding that product name “vitaminwater” could mislead consumers to believe product was

“either composed solely of vitamins and water, or that it is a beneficial source of nutrients,”

despite label indicating sugar content). But here, there is no similar misleading word or phrase

on the packaging; rather, the ingredient list confirms what the absence of the word “chocolate”

on the packaging suggests—that Reese’s White is not white chocolate. See Sarr v. BEF Foods,

Inc., No. 18-CV-6409 (ARR) (RLM), 2020 WL 729883, at *5 (E.D.N.Y. Feb. 13, 2020)

(distinguishing Mantikas because “the ingredient list here does not correct any misleading

information; rather, it confirms that the Mashed Potatoes contain predominantly butter, as

opposed to vegetable oil”).

       Nor can plaintiff’s claim be saved by his identification of a handful of third-party vendors

and a journalist who erroneously identified the product as white chocolate. See Compl. ¶¶ 13,

16–22. Although these parties may have misapprehended the product’s packaging, the mere fact

that a few third parties either intentionally or accidently misrepresented the product as containing

white chocolate does not establish, on this record, that the product’s packaging is misleading.

Indeed, as the Cheslow court aptly observed regarding anecdotal allegations of consumer

confusion, “Simply because some consumers unreasonably assumed that ‘white’ in the term

‘white chips’ meant white chocolate chips does not make it so.” See Cheslow, 2020 WL

1701840, at *9. Accordingly, plaintiff’s claims under GBL §§ 349 and 350 cannot survive on




                                                 9
this theory.

        B.     Other Alleged Deceptive Business Practices

        In addition to its claims based on the packaging itself, plaintiff also alleges that defendant

engaged in a slew of other deceptive practices to increase the chance that consumers would be

misled. For example, plaintiff claims that defendant “[a]rrang[es], through instructions to

suppliers and vendors, for the Products to be placed alongside milk and dark chocolate varieties”

and “provid[es] descriptions of the Products to third-parties, who designate the Products as

‘white chocolate.’” Compl. ¶¶ 13, 16.

        These allegations fail to state a claim for three reasons. First, in light of the discussion in

Part I.A supra, mere placement of the product alongside other Reese’s candy bars would not

cause a reasonable consumer to suddenly be misled into believing the product contains white

chocolate. See Cheslow, 2020 WL 1701840, at *9 (“[Such product placement] could just as

easily mean that the products are all made by the same manufacturer and therefore grouped

together to distinguish from products made by other manufacturers.”). Second, with respect to

the mislabeling of the product as white chocolate by third parties, plaintiff has not plausibly

alleged that defendant was actually involved in that mislabeling.6 See Troncoso v. TGI Friday’s

Inc., No. 19-CV-2735 (KPF), 2020 WL 3051020, at *12 (S.D.N.Y. June 8, 2020). Finally,

plaintiff has alleged only that he was misled by the packaging, so even if these other alleged

practices were materially misleading and attributable to defendant, his complaint fails to allege

that his injury was caused by any one them. See Compl. ¶ 59; see also Goldemberg, 8 F. Supp.


6
  To the extent plaintiff intended to show defendant’s involvement by alleging that defendant
describes its product in a way that somehow causes third-party vendors to erroneously advertise
the product as white chocolate, that allegation is so conclusory and devoid of factual content that
the Court need not, and does not, credit it. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.
1937, 1949, 173 L. Ed. 2d 868 (2009).


                                                  10
3d at 480 (“To properly allege causation, a plaintiff must state in his complaint that he has seen

the misleading statements of which he complains before he came into possession of the products

he purchased.”). Accordingly, plaintiff’s claims under GBL §§ 349 and 350 on this theory must

also be dismissed.7

II.       Fraud

          A viable claim for fraud under New York law requires “(1) a material misrepresentation

or omission of fact; (2) which the defendant knew to be false; (3) which the defendant made with

the intent to defraud; (4) upon which the plaintiff reasonably relied; and (5) which caused injury

to the plaintiff.” Fin Guar. Ins. Co. v. Putnam Advisory Co., LLC, 783 F.3d 395, 402 (2d Cir.

2015). Such claims are subject to Federal Rule of Civil Procedure 9(b)’s heightened pleading

standard. Id. at 402–03. In this context, plaintiff is required to “(1) detail the statements (or

omissions) that the plaintiff contends are fraudulent, (2) identify the speaker, (3) state where and

when the statements (or omissions) were made, and (4) explain why the statements (or

omissions) are fraudulent.” Eternity Global Master Fund Ltd. v. Morgan Guar. Trust Co. of

N.Y., 375 F.3d 168, 187 (2d Cir. 2004) (quoting Harsco Corp. v. Segui, 91 F.3d 337, 347 (2d Cir.

1996)).

          As should likely have been supposed from discussion of Winston’s deceptive business



7
  In addition to the allegations in his complaint, plaintiff also points to two exhibits attached to
his memorandum of law. The first is a proposal defendant sent to FDA in 1989 noting the
proliferation of imitation white chocolate on the market and suggesting a standard of identity for
white chocolate. Pl.’s Opp’n Mem., Ex. A. The second reports the results of a consumer survey
conducted in 1990, which shows that when presented with a generic white confection bar, over
61% of a group of 216 consumers identified it as white chocolate. See id., Ex. B. Neither of
these exhibits were attached to or even referenced in the complaint, so the Court need not
consider them. See DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). At any
rate, even if they were properly incorporated into the complaint, these tangential, at best, exhibits
would not change the outcome here.


                                                  11
acts and practices claims in Part I, supra, Winston’s fraud claim is doomed from the start since it

rests primarily on his allegations that the product’s packaging is misleading. See Compl. ¶¶ 97–

98. To recapitulate this critical point, the mere fact that the packaging is white in color and

features the word “white” is not a representation that the product contains white chocolate, and

because the ingredient list discloses that the product does not in fact contain white chocolate,

there is no need for modifying terms like “crème” or “coating.” Beyond that, plaintiff’s

allegations that defendant “has promoted the Products as white chocolate” or has described the

product in a way that causes third parties to identify the product as white chocolate, Compl. ¶¶ 4,

13, are without reference to any particular advertisements or statements made by Hershey.

Pleadings such as these are wholly devoid of allegations that supply a representation or omission

specific enough to meet the demands of Rule 9(b). See Weaver v. Chrysler Corp., 172 F.R.D.

96, 101 (S.D.N.Y. 1997). Consequently, unhinged to any plausibly pleaded material

misrepresentation or omission, this claim too must be dismissed.

III.   Breach of Express Warranty

       To properly plead breach of an express warranty under New York law, plaintiff must

allege “an affirmation of fact or promise by the seller, the natural tendency of which was to

induce the buyer to purchase . . . .” Sitt v. Nature’s Bounty, Inc., No. 15-CV-4199 (MKB), 2016

WL 5372794, at *15 (E.D.N.Y. Sept. 26, 2016) (quoting Factory Assocs. & Exporters, Inc. v.

Lehigh Safety Shoes Co. LLC, 382 Fed. App’x 110, 111–12 (2d Cir. 2010)). “Any affirmation of

fact or promise made by the seller to the buyer which relates to the goods and becomes part of

the basis of the bargain creates an express warranty that the goods shall conform to the

affirmation or promise.” N.Y. U.C.C. § 2-313(1)(a). Further, “[a]ny description of the goods

which is made part of the basis of the bargain creates an express warranty that the goods shall




                                                 12
conform to the description.” Id. § 2-313(1)(b).

       Again, the thrust of plaintiff’s claim here is that defendant warranted via the product’s

packaging that the product contained white chocolate when it in fact did not. See Compl. ¶ 87

(“The Products warranted . . . that they possess substantive, functional, nutritional,

compositional, organoleptic, sensory, physical and/or other attributes when they did not.”); see

also Pl.’s Opp’n Mem. at 17. There is, of course, no such express warranty on the product’s

packaging. This claim too is, therefore, dismissed.

IV.    The Magnuson-Moss Warranty Act Claim

       “The [Magnuson-Moss Warranty Act “(MMWA”)] grants relief to a consumer ‘who is

damaged by the failure of a . . . warrantor . . . to comply with any obligation . . . under a written

warranty.’” Wilbur v. Toyota Motor Sales, U.S.A., Inc., 86 F.3d 23, 26 (2d Cir. 1996) (quoting

15 U.S.C. § 2310(d)(1)). In responding to Hershey’s motion, plaintiff has neglected to address

defendant’s argument for dismissal of his MMWA claim, and has, therefore, abandoned it. See

Laface v. Eastern Suffolk BOCES, No. 2:18-CV-01314 (ADS) (AKT), 2019 WL 1959489, at *8

(E.D.N.Y. 2019) (“In the Second Circuit, ‘[a] plaintiff’s failure to respond to contentions raised

in a motion to dismiss . . . constitute an abandonment of those claims.’” (quoting Youmans v.

Schiro, No. 12-CV-3690, 2013 WL 6284422, at *5 (S.D.N.Y. Dec. 3, 2013)). But, even if

plaintiff had defended the claim, his effort would have been fruitless, as the complaint nowhere

alleges the existence of a “written warranty” as required under MMWA. See In re Frito-Lay N.

Am., Inc. All Nat. Litig., No. 12-MD-2413 (RRM) (RLM), 2013 WL 4647512, at *17 (E.D.N.Y.

Aug. 29, 2013) (holding that “All Natural” label on potato chip bag does not constitute a written

warranty as defined by MMWA). With no basis in law or fact, this claim is dismissed.




                                                  13
V.     Unjust Enrichment

       Unjust enrichment is an equitable remedy, available “only in unusual situations when,

though the defendant has not breached a contract nor committed a recognized tort, circumstances

create an equitable obligation running from the defendant to the plaintiff.” Corsello v. Verizon

N.Y., Inc., 18 N.Y.3d 777, 791, 944 N.Y.S.2d 732, 740, 967 N.E.2d 1177, 1185 (2012).

Pointedly, “[u]njust enrichment claims should be dismissed ‘where the violative conduct alleged

is conterminous with a conventional tort or contract claim, regardless of whether the tort or

contract claim is dismissed.’” Hughes v. Ester C Co., 330 F. Supp. 3d 862, 877 (E.D.N.Y. 2018)

(quoting Obeid on behalf of Gemini Real Estate Advisors LLC v. La Mack, No. 14-cv-6498

(LTS) (HBP), 2018 WL 2059653, at *29 (S.D.N.Y. May 1, 2018)); see also Bowring v. Sapporo

U.S.A., Inc., 234 F. Supp. 3d 386, 392 (E.D.N.Y. 2017) (dismissing unjust enrichment claim

because it was duplicative of plaintiff’s other dismissed claims).

       As it relates to this claim, the complaint alleges that defendant “obtained benefits and

monies because the Products were not as represented and expected, to the detriment and

impoverishment of plaintiff and class members, who seek restitution and disgorgement of

inequitably obtained profits.” Compl. ¶ 102. Plaintiff fails to show how this claim is not purely

duplicative of his other claims, and, in any event, plaintiff’s boiler-plate allegation does nothing

to suggest that the circumstances here created an equitable obligation running from defendant to

plaintiff. See Reyes v. Crystal Farms Refrigerated Distribution Co., No. 18-CV-2250 (NGG)

(RML), 2019 WL 3409883, at *5 (E.D.N.Y. July 26, 2019). Winston’s unjust enrichment claim

cannot withstand the most gentle scrutiny and does not survive the motion.

VI.    The Food Drug and Cosmetic Act

       As a final matter, in his opposition memorandum, Winston appears to advance a claim




                                                 14
not explicitly pleaded in his complaint. Specifically, he suggests that the product’s packaging

violates 21 U.S.C. § 343(c), part of the Food Drug and Cosmetic Act (“FDCA”), because it does

not feature the word “imitation.” Pl.’s Opp’n Mem. at 5–9. As Hershey rightly points out,

plaintiff may not assert new claims in a memorandum of law. See Doe v. Merck & Co. Inc., No.

16-CV-04005 (FB) (RLM), 2019 WL 1298270, at *1 n.3 (E.D.N.Y. Mar. 21, 2019) (noting that

“parties [are] prohibited from using briefs as vehicles to amend complaints”), aff’d, 803 F. App’x

559 (2d Cir. 2020); see also Def.’s Reply, Dkt. 17, at 11.

       But, the death knell tolls for this claim not only because of procedural ambush. Even if

this claim were properly pleaded in plaintiff’s complaint, it would fail because FDCA may not be

enforced by private parties. See Trisvan v. Checkers Drive-In Rests., Inc., No. 16-CV-7000,

2020 WL 906635, at *5; see also 21 U.S.C. § 337 (assigning the enforcement of FDCA to the

United States and the States if the food is located within the state). Consequently, this claim

must also be dismissed.

                                            Conclusion

       For the foregoing reasons, defendant’s motion to dismiss for failure to state a claim is

granted in its entirety. Given the nature of the case and the bases of decision, any attempted

amendment would be futile, and, for that reason, leave to amend shall not be granted. See

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007).

       The Clerk of Court is directed to enter judgment accordingly and to close this case.

       So Ordered.

       Dated: Brooklyn, New York
              October 26, 2020




                                                15
     /s/ENV
     ERIC N. VITALIANO
     United States District Judge




16
